UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7542



JAMES CALHOUN-EL,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAGH; JAMES PEGUESE; JACK CRAGWAY;
LIEUTENANT KOPPEL; MAJOR CLARK; CAPTAIN FORD;
SERGEANT ROWE; OFFICER ROGER; R. WHITE,
Officer, all defendants in their individual
and official capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-4-1-RDB)


Submitted:   March 26, 2004                   Decided:   June 7, 2004


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Calhoun-El, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   Calhoun-El   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.       See Calhoun-El v.

Kavanagh, No. CA-03-4-1-RDB (D. Md. Sept. 12, 2003).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -